DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-9, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utsunomiya et al. (US 4,886,108) (hereafter Utsunomiya).
With respect to claim 1, Utsunomiya teaches a method of making a plate-shaped solder (figure 1; and table 1; and column 4, lines 4-40) (note that aluminum is a high temperature solder) comprising: aggregating a plurality of thread solders (1) one after the other in a lateral direction on a surface parallel with the lateral direction (figure 1; and table 1; and column 4, lines 4-40); and crimping the plurality of aggregated thread solders while positioned one after the other in a lateral direction on the surface to one another to form a plate-shaped solder (figure 1; and table 1; and column 4, lines 4-40).
With respect to claim 2, Utsunomiya teaches wherein the crimping includes performing press-working (pressing of rollers) on the plurality of thread solders (figure 1; and table 1; and column 4, lines 4-40).
With respect to claim 3, wire preforms of the same length are intrinsically cut to length prior to the aggregating process (figure 1; and table 1; and column 4, lines 4-40).
With respect to claim 4, Utsunomiya teaches wherein the crimping includes rolling the plurality of thread solders (figure 1; and table 1; and column 4, lines 4-40). 
With respect to claim 5, Utsunomiya teaches wherein the plurality of thread solders are vertically stacked and aggregated in the aggregating (figure 1, note that the point of view is not positively established). 
With respect to claim 8, Utsunomiya teaches a manufacturing device of a plate-shaped solder comprising: an aggregating portion (5) configured to aggregate a plurality of thread solders (1) one after the other in a lateral direction on a surface of the aggregating portion parallel with the lateral direction (figure 1; and table 1; and column 4, lines 4-40); and a crimping portion (2) configured to crimp the plurality of thread solders while positioned one after the other in a lateral direction on the surface of the aggregating portion to one another to form a plate-shaped solder direction (figure 1; and table 1; and column 4, lines 4-40).
With respect to claim 9, Utsunomiya teaches wherein the crimping portion includes a press unit (2) for pressing the plurality of thread solders direction (figure 1; and table 1; and column 4, lines 4-40). 
With respect to claim 15, Utsunomiya teaches wherein the crimping portion includes a roller (2) for rolling the plurality of thread solders direction (figure 1; and table 1; and column 4, lines 4-40).
With respect to claim 16, Utsunomiya teaches wherein the aggregating portion aggregates the plurality of thread solders while vertically stacking the plurality of thread solders (figure 1, note that the point of view is not positively established). 

Claim(s) 1-9 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dion et al. (US 4,798,932) (hereafter Dion).
With respect to claim 1, Dion teaches a method of making a plate-shaped solder (14) (note that copper is a high temperature solder) comprising: aggregating a plurality of thread solders (11, 12, 13) one after the other in a lateral direction on a surface parallel with the lateral direction (figures 1-3); and crimping the plurality of aggregated thread solders while positioned one after the other in a lateral direction on the surface to one another to form a plate-shaped solder (figures 1-3; and column 3, line 54-column 5, line 51).
With respect to claim 2, Dion teaches wherein the crimping includes performing press-working (pressing of rollers) on the plurality of thread solders (figures 1-3; and column 3, line 54-column 5, line 51).
With respect to claim 3, the strips of Dion are intrinsically cut to length prior to the aggregating process (note; and figure 1).
With respect to claim 4, Dion teaches wherein the crimping includes rolling the plurality of thread solders (figures 1-3; and column 3, line 54-column 5, line 51). 
With respect to claim 5, Dion teaches wherein the plurality of thread solders are vertically stacked and aggregated in the aggregating (figure 1, note that the point of view is not positively established). 
With respect to claim 6, Dion teaches wherein the plurality of thread solders include a plurality of types of thread solders formed from different materials (column 2, lines 66-68). 
With respect to claim 7, Dion teaches wherein the plurality of thread solders include a plurality of types of thread solders having different wire diameters (figure 3). 
With respect to claim 8, Dion teaches a manufacturing device of a plate-shaped solder comprising: an aggregating portion (34) configured to aggregate a plurality of thread solders (11, 12, 13) one after the other in a lateral direction on a surface of the aggregating portion parallel with the lateral direction (figures 1-3; and column 3, line 54-column 5, line 51); and a crimping portion (35) configured to crimp the plurality of thread solders while positioned one after the other in a lateral direction on the surface of the aggregating portion to one another to form a plate-shaped solder (figures 1-3; and column 3, line 54-column 5, line 51).
With respect to claim 9, Dion teaches wherein the crimping portion includes a press unit (21, 22) for pressing the plurality of thread solders (figure 1; and paragraphs 14-15). 
With respect to claim 15, Dion teaches wherein the crimping portion includes a roller (21, 22) for rolling the plurality of thread solders (figures 1-3; and column 3, line 54-column 5, line 51).
With respect to claim 16, Dion teaches wherein the aggregating portion aggregates the plurality of thread solders while vertically stacking the plurality of thread solders (figures 1-3, note that the point of view is not positively established). 
With respect to claim 17, Dion teaches wherein the plurality of thread solders include a plurality of types of thread solders formed from different materials (column 2, lines 66-68). 
With respect to claim 18, Dion teaches wherein the plurality of thread solders include a plurality of types of thread solders having different wire diameters (figure 3). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dion as applied to claims 8-9 above, and further in view of Tadauchi et al. (US 6,386,426B1) (hereafter Tadauchi).
With respect to claim 10, Dion does not teach the press unit includes a cutter for cutting the plurality of thread solders. However, Tadauchi teaches a press unit includes a cutter for cutting the plurality of thread solders (column 9, line 60-column 10, line 21; column 10, lines 53-67; and column 11, lines 22-30).
At the time of filing the invention it would have been obvious to one of ordinary skill in the art to utilize the cutters of Tadauchi in the process of Dion in order to form solder preforms of the desired shape.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dion as applied to claims 8-9 above, and further in view of Arai et al. (US 2004/0217093A1) (hereafter Arai).
With respect to claim 11, Dion does not teach wherein the press unit includes a suction portion for sucking the plate-shaped solder. However, Arai teaches the press unit includes a suction portion for sucking the plate-shaped solder (figures 2-3; and paragraphs 6 and 25).
At the time of filing the invention it would have been obvious to one of ordinary skill in the art to utilize the vacuum chuck of Arai in the apparatus of Dion in order to hold the material in the desired location.
Response to Arguments
Applicant’s arguments with respect to claim(s) 6/24/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735